       Jordan M. Rand
       Direct Dial: (215) 569-3024
       Email: jrand@klehr.com


                                                                   March 3, 2021

       VIA ELECTRONIC FILING
       The Honorable Mitchell S. Goldberg, U.S.D.J.
       601 Market Street, Room 7614
       Philadelphia, PA 19106

                Re:       Holbrow v. MyLife.com, Inc., No. 2:21-CV-00819 – Pre-Motion Letter

       Dear Judge Goldberg:

              Defendant MyLife.com, Inc. respectfully submits this letter to request a Pre-Motion
       Conference in advance of filing a Motion to Dismiss or, in the Alternative, Compel Arbitration.
       The parties previously agreed that their disputes would “be resolved by binding arbitration
       rather than by jury trials or class actions.” MyLife.com therefore respectfully submits that
       Holbrow’s claims must be arbitrated and that, in any event, they fail as a matter of law.

               MyLife.com operates a website, www.mylife.com (the “Website”), that “aggregates
       publicly available information from government, social, and other sources, plus personal reviews
       written by others.” https://www.mylife.com/ (last visited March 3, 2021). “This third-party data
       is then indexed through methods similar to those used by Google or Bing to create a listing,” also
       referred to as a “profile.” Id.

               Holbrow contends that his profile falsely stated 1 that he has a criminal record and has
       asserted defamation (Count I) and invasion of privacy (Count II) claims. Both are subject to
       mandatory arbitration. Holbrow alleges that he clicked through various webpages to review
       information about himself. During that process, as Holbrow’s attorney has conceded, “[t]here is a
       button to click to ‘continue’ and the words below say that ‘By clicking the button above, I agree
       to the MyLife Terms & Conditions and Privacy Policy.” As depicted below, the phrase “Terms
       and Conditions” is a blue hyperlink (as is “Privacy Policy”) that can be clicked to review
       MyLife.com’s terms and conditions in their entirety prior to clicking “continue.”




       1
         The past tense is used to describe Holbrow’s on-line profile because it was removed from the site following his
       complaint. This is not a unique or unusual accommodation. Any individual can have his or her profile removed upon
       request. See Privacy Policy (https://www.mylife.com/privacy-policy) (last visited March 3, 2021).



PHIL1 9375021v.1
       Page 2




               The Terms & Conditions at § 7 state in bold: “These Terms require that disputes
       between MyLife and you be resolved by binding arbitration rather than by jury trials or
       class actions. MyLife.com and you…agree to arbitrate all disputes and claims arising out of
       or     relating    to     this     Agreement     between       MyLife.com      and     you….”.
       (https://www.mylife.com/user-agreement) (last visited March 3, 2021). This arbitration provision
       is valid and enforceable. Coulter v. Experian Info. Solutions, Inc., 2021 WL 735726, at *5 (Feb.
       25, 2021) (compelling arbitration where website stated “by clicking ‘Submit Secure Order’: [the
       user] accepts and agrees to [the] Terms of Use Agreement”). Accordingly, Holbrow is bound by
       the MyLife.com Terms and Conditions, including the arbitration provision.

               To the extent Holbrow nevertheless contends that the arbitration provision is
       unenforceable, the Court should order the parties to engage in limited discovery on the issue of
       arbitrability prior to ruling on a motion to compel arbitration.

               With respect to the substance of Holbrow’s claims, they each fail as a matter of law. Counts
       I and II both hinge on Holbrow’s allegation that the Website misrepresented that he has a criminal
       record. Holbrow’s own exhibits, however, contradict that allegation, as illustrated in the below
       table:




PHIL1 9375021v.1
       Page 3
                       Allegation                  Exhibit                 Actual Statement

         The Website falsely states: “Criminal        A       No statement related to either criminal or
         or Civil Court records found on Mark’s               civil records
         Background Report.”

         “The subscription page…states further        B       “Results may also include: Incarceration
         that there are one or more                           and Public Records, Lawsuits and
         ‘Incarceration and Public Records”                   Judgments, [illegible] and Bankruptcies,
                                                              Phone Numbers, Addresses [and] Email
                                                              Addresses.”

         The Website states, “[o]nce one Exhibit              No “Court, Arrest & Criminal Record(s)”
         subscribes…that no arrest or criminal C              found
         records were found.”


       Where a plaintiff’s “own exhibits contradict [the] allegation in the complaint, the exhibits control.”
       Vorchheimer v. Phila. Owners Ass’n, 903 F.3d 100, 111-12 (3d Cir. 2018). Holbrow’s exhibits
       here preclude a plausible allegation that the Website falsely stated that he has a criminal record.

              Holbrow’s claims therefore fail as a matter of law. With respect to defamation, “[t]ruth is
       an absolute defense…”. Devore v. City of Philadelphia, No. 06-5095, 2008 WL 1793482, at *8
       (E.D. Pa. April 15, 2008). As indicated above, the Website contains only true statements.
       Similarly, the publication of accurate statements cannot support a false light claim. Choi v. Sohn,
       No. 01-1782, 2004 WL 627060, at *4 (E.D. Pa. March 1, 2004) (dismissing false light claim where
       published documents “accurately detailed the discipline imposed on [plaintiff] by the church”).
       Both Counts of the Complaint therefore fail as matters of law because Holbrow has not plausibly
       alleged, and cannot plausibly allege, that the Website falsely stated that he has a criminal record.

                In sum, this matter should either be arbitrated or dismissed on the merits. MyLife.com
       therefore respectfully requests a Pre-Motion Conference in advance of filing a Motion to Dismiss
       or, in the Alternative, Compel Arbitration.
                                                              Respectfully,




                                                              Jordan M. Rand
       cc:      Andrew Cotlar, Esq. (via email)



PHIL1 9375021v.1
